IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0043
                             Filed February 3, 2021


IN RE THE MARRIAGE OF KATHERINE MARIE STEFFENSMEIER
AND MATHEW ROHAN BOON

Upon the Petition of
KATHERINE MARIE STEFFENSMEIER, n/k/a KATHERINE MARIE HUNOLD,
      Petitioner-Appellee,

And Concerning
MATHEW ROHAN BOON,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Lee (North) County, Wyatt Peterson,

Judge.



      A former husband appeals the district court’s dismissal of his petition to

vacate or modify the parties’ decree of dissolution of marriage. AFFIRMED.



      Curtis Dial of Law Office of Curtis Dial, Keokuk, for appellant.

      Marlis J. Robberts of Robberts & Kirkmann, L.L.L.P., Burlington, for

appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

       Mathew Boon appeals the district court’s dismissal of his petition to vacate

or modify a decree of dissolution of marriage. We affirm the dismissal as the

previously imposed discovery sanction prevents Boon from presenting any

evidence in support of his petition that was subject to propounded discovery.

I.     Facts & Proceedings

       Katherine Steffensmeier, now known as Katherine Hunold, and Boon were

married in July 2014. In June 2017, Hunold filed a petition for dissolution of

marriage. The parties reached an agreement that resolved all pending issues.

The parties filed a stipulation on March 29, 2018, and the court entered a decree

incorporating the stipulation the next day.

       Nearly one year after the entry of the decree, on March 29, 2019, Boon filed

a petition to vacate or modify the decree of dissolution of marriage. In his petition,

Boon alleged the decree “was obtained through fraud” because Hunold “failed to

disclose necessary financial information when filing her affidavit of financial status

as well as when responding to discovery requests.”

       Hunold filed an answer to Boon’s petition, denying all the claims set forth in

Boon’s petition and requested discovery of Boon.1 Boon failed to respond to




1The interrogatories sought discovery related to Boon’s claim. Of particular note,
one of Hunold’s interrogatories asked:
       What in full specific detail is each [sic] every fact or allegation that
       supports [Boon]’s claim that the decree should be vacated, and for
       each such fact or allegation, what witnesses will be testifying as to
       that allegation, what other persons have knowledge of that
       allegation, what documents support each allegation, and what was
       the date any such allegations occurred?
                                          3


Hunold’s discovery requests, and Hunold filed a motion to compel discovery.2 The

court granted the motion. However, Boon failed to comply within the prescribed

time, and Hunold moved for sanctions. In her motion for sanctions, Hunold also

asked the court to dismiss Boon’s petition to vacate, “as [Boon] can’t even produce

evidence to support his claim.”

       A hearing on the motion for sanctions was held. At the hearing, Boon

testified regarding his efforts to comply with Hunold’s discovery request. He stated

immediately before the hearing he attempted to electronically submit documents

related to some of the interrogatories.3 Boon was asked why he had not answered

all of the interrogatories, and he responded that it was “due to an IRS filing.” On

cross-examination, Boon admitted that he had not delivered any discovery

responses to Hunold’s counsel as required in the court’s order compelling

discovery.

       The court granted Hunold’s motion for sanctions. The court found that Boon

“admitted to receiving the discovery requests” but “did not provide any other

reasons for his failure to timely provide the responses to the discovery requests

that he was compelled to provide.” In determining the appropriate sanction, the

court noted that Hunold “requested the court dismiss [Boon]’s action as a sanction”

but concluded the appropriate sanction should be “to prohibit [Boon] from



2 In the initial dissolution action, a motion to compel and a motion for sanctions
was filed due to Boon’s failure to respond to discovery.
3 Boon attempted to file three documents as exhibits for the hearing with the clerk

of court, which were rejected. The documents appear to be Hunold’s financial
affidavit from the dissolution, the original set of interrogatories sent as part of the
dissolution without answers, and a response to a request for production from the
original dissolution sent by Hunold’s counsel.
                                          4


presenting any evidence or testimony or calling any witnesses as part of his case

that should have been included in the responses to the interrogatories and request

for production documents.”

       The order imposing sanctions further ordered,

       If [Hunold] reasonably believes that no evidence or testimony could
       be produced at trial in support of [Boon]’s claims, [Hunold] may
       renew her motion to dismiss by filing such motion. [Boon] would then
       be required to respond by outlining what evidence could be
       presented to support his claims after the court’s sanction is imposed.

Subsequent to the hearing and discovery sanctions order, Hunold filed a motion to

dismiss. In the motion, Hunold asserted, “As [Boon] is prohibited by the motion for

sanctions to introduce evidence regarding these matters, there is no evidence or

witnesses that can be offered at trial to support his claim to vacate or modify, and

no point in having a trial.”4

       Boon filed a resistance to the motion to dismiss, stating in pertinent part:

               Although most of the motion of [Hunold] dealt with [Boon]’s
       failure to complete discovery the court has already ruled on the
       motion for sanctions.
               ....
               At this time [Hunold] is somehow attempting to speculate as
               to what evidence will be presented even though trial has not
               begun. If [Hunold] believes that [Boon] cannot present
               sufficient evidence to prove his case, then the appropriate
               remedy is to file a motion for summary judgement. However,
               this has not been filed.

               At this time [Boon] intends to proceed to trial and present
               evidence which is admissible.




4Hunold also attached to her motion the notice of discovery request, request for
production of documents, and interrogatories related to Boon’s petition to modify
or vacate the dissolution.
                                           5


         Without hearing, the trial court treated the motion to dismiss as a motion for

summary judgment and granted Hunold’s motion, entering an order to dismiss. In

ruling, the trial court stated:

                [Hunold]’s motion to dismiss is before the court, as is [Boon]’s
         resistance thereto. The court views [Hunold]’s motion as a motion
         for summary judgment.
                ....
                [Boon]’s resistance does not state disputed facts as relates to
         [Hunold]’s motion or what could be submitted in light of the order for
         sanctions. Summary judgment is appropriate.
                [Hunold]’s motion is granted. [Boon]’s petition for modification
         is dismissed.

         Boon appeals the district court’s decision. Boon argues the district court

improperly treated Hunold’s motion to dismiss as a motion for summary judgment

and asks the matter be remanded to the district court for hearing on the petition.5

II.      Discussion

         A.     Standard of Review

         As dissolution proceedings are heard in equity, our review is typically de

novo. In re Marriage of Larsen, 912 N.W.2d 444, 448 (Iowa 2018). However, the

subject of this appeal is a ruling on what was filed as a motion to dismiss a petition

to vacate; therefore, our review is for correction of errors at law. Iowa R. App. P.

6.907; U.S. Bank v. Barbour, 770 N.W.2d 350, 253 (Iowa 2009) (“A ruling on a

motion to dismiss is reviewed for correction of errors at law.”); In re Marriage of


5   Specifically, Boon argues:
        What was filed by [Hunold] was a motion to dismiss. Without any
        agreement of the parties nor any notice to the parties that the court
        was going to consider this motion as a motion for summary judgment
        the court then treated the motion as a motion for summary judgment.
        The first time that [Boon] knew that the motion to dismiss was being
        treated as a motion for summary judgment was when the court
        entered the ruling granting the motion to dismiss.
                                          6

Marsh, No. 12-1572, 2013 WL 1751372, at *2 (Iowa Ct. App. Apr. 24, 2013) (“A

proceeding to vacate a judgment under [Iowa Rule of Civil Procedure] 1.1012 is

an action at law. Therefore, our review is not de novo.”) (citations omitted)).

       B.     Sanctions Hearing and Order Imposing Sanctions

       In the court’s order imposing sanctions, the court contemplated a

forthcoming “motion to dismiss,” which would become the subject of this appeal.

However, the trial court’s order and directive to the parties appears to

mischaracterize the requirements and standards applied to a typical motion to

dismiss.

       In her motion for sanctions, Hunold asked the court to “impose appropriate

sanctions pursuant to Rule 1.517, and other applicable law, including but not

limited to . . . entering an order dismissing the application of [Boon].” After a

hearing, the court imposed sanctions prohibiting Boon from presenting evidence

subject to Hunold’s discovery request. In its order, the court noted, “[Hunold]

requested the court dismiss [Boon]’s action as a sanction. The court finds the

above sanction to be appropriate instead.” We note dismissal, as a sanction for a

discovery violation is an available, and in limited situations, appropriate sanction

for discovery violations. Iowa R. Civ. P. 1.517(2)(b)(3). However, “before the

district court may dismiss an action for failure to comply with a discovery order

there must be a finding that the failure to comply was a result of willfulness, fault,

or bad faith.” Marovec v. PMX Indus., 693 N.W.2d 779, 786 (Iowa 2005).

       The trial court did not find Boon acted in bad faith and the court specifically

declined to impose dismissal as a discovery violation sanction. Consequently, the

court advised Hunold that if she “reasonably believes that no evidence or testimony
                                           7


could be produced at trial in support of [Boon]’s claims,” she “may renew her

motion to dismiss by filing such motion,” seemingly contemplating a separate

motion to dismiss outside of the resolved discovery matters. The court went on to

instruct Boon he “would then be required to respond by outlining what evidence

could be presented to support his claims after the court’s sanction is imposed.”

       Under a motion to dismiss, dismissal is warranted because petitioner’s

pleading, on its face, is insufficient. Iowa R. Civ. P. 1.421(1); Reiff v. Evans, 630

N.W.2d 278, 284 (Iowa 2001) (“At issue is petitioner’s right of access to the district

court, not the merits of his allegations.” (citation omitted)). “In considering a motion

to dismiss, the court considers all well-pleaded facts to be true.”           Hawkeye

Foodservice Distrib., Inc. v. Iowa Educators Corp., 812 N.W.2d 600, 609 (Iowa

2012) (quoting U.S. Bank, 770 N.W.2d at 353–54). A motion to dismiss “admits

. . . [the] well-pleaded facts in the petition for the purpose of testing their legal

sufficiency.” Id. at 608–09. The court’s directive to Boon that he “would then be

required to respond by outlining what evidence could be presented to support his

claims after the court’s sanction is imposed” would be atypical of a motion to

dismiss as “[t]he court cannot rely on evidence to support a motion to dismiss, nor

can it rely on facts not alleged in the petition.” Id. at 609 (citations omitted).

       The court’s description is fairly applicable to that of a motion for summary

judgment. A motion for summary judgment seeks dismissal because there is “no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Iowa R. Civ. P. 1.981(3). The opposing party then

must set forth specific facts showing the existence of a genuine issue for trial. Iowa

R. Civ. P. 1.981(5). In ruling on a motion for summary judgment, the trial court
                                        8


considers a broader scope of facts than that of a motion to dismiss and engages

in an evaluation of the evidence to determine whether trial is necessary. See

Estate of Harris v. Papa John’s Pizza, 679 N.W.2d 673, 677 (Iowa 2004).

      C.     Treatment of Motion to Dismiss as Motion for Summary

Judgment

      It appears from the record the district court recognized a motion to dismiss

may not have been the proper means for addressing the arguments advanced by

the parties, and sua sponte treated the motion as one for summary judgment,

disposing of the case accordingly.    The question becomes whether this was

reversible error, the answer to which rests on whether Iowa’s Rules of Civil

Procedure permit a trial court to convert a motion to dismiss to one for summary

judgment and, if so, under what circumstances and procedures.

      We first note that the Iowa Rules of Civil Procedure are based on the federal

rules. See Iowa R. Civ. P. 1.421 official comment, motion to dismiss (explaining

Iowa Rule 1.241 is derived from Federal Rule 12(b)). The federal rule permits a

court to consider matters outside the pleadings on a motion to dismiss for failure

to state a claim, treating the motion as one for summary judgment. See Fed. R.

Civ. P. 12(d). In Iowa, however, “a motion to dismiss must be based upon matters

alleged in the pleading assailed; facts not so appearing, except those of which

judicial notice may be taken, must be ignored.” See Iowa R. Civ. P. 1.421 official

comment, matters outside pleadings.

      Despite this, there are limited situations in which reviewing courts have

found it acceptable to treat a motion to dismiss as one for summary judgment. See

Troester v. Sisters of Mercy Health Corp., 328 N.W.2d 308, 311 (Iowa 1982).
                                         9


Generally, where the district court has ruled on a motion to dismiss in which facts

outside the pleadings are relied upon, reviewing courts have not found error where:

(1) those facts implicate a question of the parties’ or court’s authority to proceed

and (2) where the parties are given notice of the court’s intention and agree to the

conversion.    Boon argues the present case falls outside these recognized

exceptions and seeks reversal.

       Reviewing courts have not found error where, after providing notice to the

parties of the court’s intention and their agreement, the lower court treated a

motion to dismiss as one for summary judgment. In George v. D.W. Zinser Co.,

our supreme court found it permissible to review a district court’s ruling treating a

motion to dismiss as one for summary judgment. 762 N.W.2d 865, 867 (Iowa

2009). However, the court noted, “[a]s the motion to dismiss in this case relied on

matters outside the pleadings and both parties and the court treated it as a motion

for summary judgment, we will do so as well.” Id. (emphasis added). Similarly, in

In re Estate of Bacon, this court did not find an abuse of discretion where after the

parties agreed to convert a motion to dismiss to one for summary judgment, the

district court afforded an opportunity to the parties to submit briefs or memoranda

in support of the converted motion. No. 16-1270, 2017 WL 1088112 at *4–5 (Iowa

Ct. App. Mar. 22, 2017).

       While the above case law identifies a few narrow situations where reviewing

courts have not found error, less clear are the boundaries outside of these

exceptions that constitute reversible error. Boon argues reversal is warranted

because he was not afforded notice of the court’s intention to treat what was filed

as a motion to dismiss as one for summary judgment, denying him a fair
                                          10


opportunity to respond when the court dismissed his petition by granting the motion

because he failed to submit any disputed facts.

       Case law lends some support to Boon’s position as to the determinative

nature of notice. In Warford v. Des Moines Metropolitan Transit Authority, the

district court erroneously relied on matters outside the pleadings when ruling on a

motion to dismiss. 381 N.W.2d 622, 623 (Iowa 1986). The ruling was appealed

on procedural grounds, and the appellant urged our supreme court to simply

review the lower ruling as one for summary judgment in an effort to conserve

judicial resources. Id. at 623–24. However, the court refused, noting the parties

below had not received notice that the district court intended to rely on facts outside

the pleadings until they received the court’s ruling. Id. at 624. Ultimately, the court

limited their review to facts found in the pleadings and reversed and remanded the

case. Id. at 625.

       Further, in Hernandez v. State, applicant Hernandez applied for

postconviction relief, arguing his trial counsel was ineffective. No. 02-1916, 2004

WL 573731, at *1 (Iowa Ct. App. Mar. 24, 2004). The State responded by filing a

motion to dismiss, arguing that Hernandez’s application failed to state a claim while

also addressing the merits of his ineffective-assistance-of-counsel claim.          Id.

Hernandez filed a resistance to the State’s motion, and the district court set the

motion for hearing, referring to it as a “motion to dismiss defendant’s application

for postconviction relief.” Id. After an unreported hearing, the district court issued

a “ruling on respondent’s motion for summary judgment.” Id. The ruling addressed

the merits of Hernandez’s ineffective-assistance-of-counsel claim and granted

summary judgment, dismissing Hernandez’s application. Id. Hernandez appealed
                                           11


the district court’s ruling arguing, “the district court erred in considering the State’s

motion to dismiss as a motion for summary judgment without giving him notice of

its intention or an opportunity to respond.” Id.

       We found “there is merit to Hernandez’s argument that he was not fairly

apprised of the district court’s intention to summarily dispose of the claims in his

application.” Id. at *2. Specifically, we noted,

       The State filed a motion to dismiss, not a motion for summary
       judgment, and the order setting hearing refers to a “Motion to Dismiss
       Defendant’s Application for Postconviction Relief.” Moreover, the
       record provides no indication that the parties agreed to treat the
       State’s motion to dismiss as a motion for summary judgment.

Id. We concluded that the district court should not have summarily dismissed

Hernandez’s application and reversed the district court’s grant of summary

judgment, remanding the case for further proceedings.6 Id. at *3.

       The instant case draws some stark distinctions from the above-cited cases.

Due to the broad sanctions imposed, Boon has been stripped of the possibility of

a successful argument in a resistance to a motion for summary judgment. Within

the context of this case, and in light of the discovery sanction imposed on Boon,

the distinctions between the motions are not determinative.              This naturally

implicates questions of judicial economy and whether reversal is necessary when

the outcome of the matter will be unchanged. In an effort to conserve judicial

resources, our supreme court has reviewed a lower court’s ruling on a motion to

dismiss that relied on matters outside the pleadings as one for summary judgment.


6In her brief, Hunold argues Hernandez is distinguishable from this case because
Hernandez’s claim occurred within criminal postconviction relief proceedings.
Postconviction-relief proceedings are civil matters and the rules of civil procedure
generally apply.
                                         12

See Stotts v. Eveleth, 688 N.W.2d 803, 811–12 (Iowa 2004) (finding it procedurally

incorrect for lower court to determine issue of duty in ruling on motion to dismiss

but reviewing decision as one for summary judgment, stating “that would leave us

no choice but to reverse and remand to allow these defendants to file a motion for

summary judgment”). Unlike the applicant in Hernandez, Boon is foreclosed from

the offer of evidence by a previous ruling on a motion for sanctions.

       To conserve judicial resources, we find it prudent to apply the rationale of

Stotts as sufficiently analogous to this case to be instructive. Due to the previous

ruling preventing Boon “from presenting any evidence or testimony or calling any

witnesses as part of his case that should have been included in the responses to

the Interrogatories and request for production documents,” and having reviewed

the extent of the request for production and interrogatories requesting all witnesses

and supporting documents that support his claim, the outcome of remanding for

Hunold to file a motion for summary judgment rather than a motion to dismiss

would not produce a different result.7 Accordingly, we affirm the dismissal of

Boon’s petition to vacate.

III.   Appellate Attorney Fees

       Hunold requests that this court award her appellate attorney fees. “An

award of appellate attorney’s fees is not a matter of right but rests within the


7 Boon’s argument in resistance to the motion to dismiss states that Hunold was
“somehow attempting to speculate as to what evidence would be presented even
though trial has not begun.” Such argument is contrary to the purposes of
discovery. See Whitley v. C.R. Pharmacy Serv., Inc., 816 N.W.2d 378, 386 (Iowa
2012) (concluding our discovery rules exist to avoid surprise and that the duty to
supplement responses is intended “to clarify issues prior to trial, avoid surprise to
parties, and allow a complete opportunity to prepare for trial”).
                                         13

discretion of the court.” In re Marriage of Benson, 545 N.W.2d 252, 258 (Iowa

1996). In exercising such discretion, “we consider the needs of the party making

the request, the ability of the other party to pay, and whether the party making the

request was obligated to defend the trial court’s decision on appeal.” In re Marriage

of Gaer, 476 N.W.2d 324, 330 (Iowa 1991). Although Boon was unsuccessful on

appeal and Hunold was required to defend the trial court decision on appeal, we

decline to award appellate attorney fees as the record is void of the parties’ current

financial conditions. We assess costs on appeal to Boon.

       AFFIRMED.